Citation Nr: 0123730	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 through 
April 1975.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a November 
2000 rating decision of the RO in Montgomery, Alabama, that 
denied the veteran's claim for entitlement to an increased 
rating for his service-connected hypertension, currently 
rated as 10 percent disabling.  The veteran expressed his 
disagreement with this decision in a NOD filed in December 
2000.  A SOC was issued in February 2001 and the veteran 
perfected his appeal in March 2001.

The rating decision in November 2000 denied entitlement to 
service connection for dysthymia, and the veteran was 
notified of this decision on November 22, 2000.  VA received 
the veteran's notice of disagreement with this decision in 
December 2000, and a statement of the case was provided him 
on February 28, 2001.  No substantive appeal has been filed 
to perfect the veteran's appeal of the November 2000 denial; 
however, the Board notes that the veteran has until November 
22, 2001, the date of notification to him of the November 
2000 decision, to submit a VA Form 9 and perfect his appeal, 
if he so wishes.  Because no appeal has been perfected, it is 
not now before the Board for consideration.


REMAND

The veteran filed a claim for entitlement to service 
connection for hypertension in January 1977.  The service 
medical records reveal that he experienced incidents of 
elevated blood pressure during service.  The veteran's claim 
was granted, and a 10 percent disability evaluation was 
assigned this disorder.

In July 2000, the veteran filed an informal claim for an 
increased rating for his service connected hypertension.  He 
indicated that he had received medical treatment for this 
condition at the VA Medical Center (VAMC) in Birmingham, 
Alabama.

The RO obtained the veteran's treatment records from VAMC 
Birmingham, AL and associated them with the claims file.  
Notes included in these records show that in August 1999, the 
veteran's hypertension was under "excellent control" 
presumably due to his use of medication.  In March 2000, the 
veteran's blood pressure was recorded as 120/74.

The veteran was examined for VA purposes, in connection with 
this claim, in August 2000.  Upon physical examination, the 
veteran's blood pressure was recorded as 152/94.

The RO denied the veteran's claim for an increased disability 
rating in a decision issued in November 2000.  The veteran 
perfected his appeal of this decision in a timely manner.  In 
a statement on his Form VA Form 9, he reported that he took 
five hypertension-related medications per day, and he 
provided the names of his health care providers.  He also 
identified another hospital where he had received treatment 
for hypertension-related symptoms.

Additional medical records were obtained from VAMC 
Birmingham, AL covering treatment from July 1998 through 
October 2000.  In medical records from a September 2000, a 
notation was recorded indicating the veteran had an 
"excellent blood pressure" reading.

In August 2001, the veteran submitted a letter to the RO, 
which reported that his blood pressure was currently 158/102, 
and that he had been hospitalized for symptoms related to 
hypertension.  The veteran also identified several health 
care providers who had treated him for his condition.  
However, a review of the claims file reveals that these 
records have not been obtained and associated with the file.  

Based upon the foregoing, the Board believes additional 
development, consisting of first obtaining and associating 
with the claims file the veteran's outstanding relevant 
treatment records and then scheduling the veteran for a VA 
hypertension examination, should be conducted before it 
renders a final determination in this matter.

In regard to this additional development, the Board notes 
that there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Implementing regulations were recently promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001 are fully 
complied with and satisfied.

2.  The RO should request, in writing, 
that the veteran provide the names and 
addresses of all medical care providers 
who treated him for hypertension, and any 
hypertension related symptoms.  After 
securing the necessary authorizations, the 
RO should attempt to obtain all relevant 
treatment records and associate them with 
the claims file.  In particular, the RO 
should attempt to obtain records relating 
to the veteran from the VAMC Birmingham, 
Alabama, St. Vincent's Hospital and Dr. 
Scott Touger.

3.  After the foregoing is completed, the 
RO should schedule the veteran for a VA 
hypertension examination.  The purpose of 
this examination will be to ascertain the 
current severity of the veteran's 
hypertension.  The examiner is requested, 
in accordance with protocol for a VA 
hypertension examination, to take 3 blood 
pressure readings on the day of 
examination.

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The report of 
examination should include a detailed 
account of all symptoms the veteran 
experiences and of all the medication the 
veteran takes for this condition.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any tests prior to completion of the 
report.


Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




